Citation Nr: 1702325	
Decision Date: 01/27/17    Archive Date: 02/09/17

DOCKET NO.  14-31 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from February 1970 to February 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.   The Veteran presented sworn testimony at a hearing before the undersigned in September 2015.  A transcript of that hearing is of record. 


FINDING OF FACT

The Veteran's bilateral hearing loss and tinnitus had their onset during service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).

2.  The criteria to establish service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303(b), 3.307(a), 3.309(a) (2016).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran seeks service connection for bilateral hearing loss and tinnitus, which he contends began in service and has been recurrent since that time.  

All three elements of service connection are established by the competent and credible lay and medical evidence of record.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (stating that the elements of service connection are (1) a current disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a "nexus" between the two).  The Veteran has a diagnosis of bilateral hearing loss and reports current tinnitus.  See May 2013 VA Examination Report.  He reports that he was exposed to noise while performing his duties as a communications specialist, which required him to wear headphones and listen to transmissions for approximately twelve hours a day.  See September 2015 Hr'g Tr. at 3-5.  He reported that he experienced ringing in his ears and worsening hearing that resulted in his being transferred to a different position.  See id.  His February 1974 periodic examination and September 1975 separation examination both showed worsening hearing during service when compared to his January 1970 entrance examination.  Additionally, the Veteran reported that he was told that he had hearing loss during his separation examination.  The Veteran is competent to testify regarding the symptoms he experienced during service and the information he was provided by the examiner, and the Board finds his testimony credible.  Layno v. Brown, 6 Vet. App. 465 (1994).  Thus, the first two criteria have been met.

Furthermore, the competent and credible evidence of record shows that his current bilateral hearing loss and tinnitus have been recurrent since their onset in service.  The Veteran and his wife both testified that he continued to experience ringing in the ears and hearing loss after his separation from service, and that those symptoms persisted to the present time.  See September 2015 Hr'g Tr. at 5, 8-9.  The Veteran and his wife are competent to give testimony concerning the symptoms they witnessed, and the Board finds their testimony credible.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); see also Layno, 6 Vet. App. 465; Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Although there is no medical opinion of record that a nexus exists between the Veteran's symptoms during service and his post-service diagnoses, such evidence is not necessary.  See King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The Board notes that the May 2013 provided a negative nexus opinion with regard to the Veteran's hearing loss; however, the examiner did not review the Veteran's 1970, 1974 or 1975 examination reports.  Because the May 2013 examiner's opinion did not consider all of the relevant medical information, the Board affords it little probative weight.  Reonal v. Brown, 5 Vet. App. 458 (1993).  Consequently, the Board finds that service connection for bilateral hearing loss and tinnitus is warranted.  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


